Title: John Adams to Thomas Boylston Adams, 8 June 1799
From: Adams, John
To: Adams, Thomas Boylston


          
            My Dear Thomas
            Quincy June 8. 1799
          
          The daily Duties of my office require so much Writing that my hand and head are fatigued & exhausted before I have half done: and this must be my Apology for not writing you till now.
          I hope you are now well settled in your office and pursuing your studies. Practice will come in time, but the most certainly from an incessant Attendance upon the Courts and taking minutes & making Reports of Tryals.
          Yesterday at Eleven Governor sumner departed. I feel the Loss of an esteemed Relation. His Mother and mine were first Cousins. In this Gentleman were united an Assemblage of Qualities, which is not to be found again in the State of Massachusetts. His Education, Fortune Temper, his masterly Understanding extensive Information and Uprightness of heart: his Attachment to the Union and Fidelity to the national Government: his Independence of little Circles and partial Combinations: the Candor of his heart and serenity of his disposition, fitted him for his Station beyond any other Man who can succeed him;
          
          Write me as often as you can and let me know your health your progress and prospects. I am, with a tender Affection / and well founded Esteem, your Father
          
            J. Adams
          
        